UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) February 4, 2011 Glowpoint, Inc. (Exact name of registrant as specified in its Charter) Delaware 0-25940 77-0312442 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) 430 Mountain Avenue, Suite 301 Murray Hill, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(973) 855-3411 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. Glowpoint, Inc. (the “Company”) hereby furnishes an investor presentation disclosing material non-public information regarding the Company, its operations and containing certain results of its operations for the fourth quarter and fiscal year ended December 31, 2010.The information in Item 2.02 and Item 7.01 of this Current Report on Form 8-K (“Form 8-K”) and the document attached as Exhibit 99.1 are being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), nor otherwise subject to the liabilities of that section, nor incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 7.01 REGULATION FD DISCLOSURE. The information contained in Item 2.02 and Exhibit 99.1 of this Form 8-K is incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Number Description Investor Presentation dated February 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOWPOINT, INC. By:/s/ John R. McGovern Name:John R. McGovern Title:Chief Financial Officer Dated:February 4, 2011
